Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Upon further consideration, the rejection of claims 1, 2, 3, 6, 15, 16, 17, 18, 19-21, 48-55 under 35 U.S.C. 103 as being unpatentable over Andreaux et al. (WO 2012/088519, PTO-1449) is herein withdrawn.
 	Any other rejection from the previous office action, which is not restated herein, is withdrawn.
Claims 1-3, 6, 17-18, 20-21, 23, 48-55, 56-59 are examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 6, 17, 18, 20-21, 23, 48, 49, 50, 51, 52, 53, 54-55, 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Rinsch et al. (US 2014/0018415, PTO-1449).
Rinsch et al. teaches methods and compositions for increasing autophagy and promoting longevity in human comprising administering urolithins such as urolithin A. See abstract; claims 10, 13, 22, 23. It is taught that autophagy process, and in particular mitophagy are important in clearing damaged mitochondria and reducing the effects of increased oxidative stress on muscle functional capacity. See paras [0221]-[0224]. improving muscle function comprising administering a therapeutically effective amount of urolithin A. See para [1476], page 53; paras [1523]-[1525]. Rinsch et al. teaches that administration of urolithin A (a dosing of 50 mg/kg/day) mixed with food improves muscle strength in aged mammals. See Example 18, page 89. It is taught that decrease in mitochondria turnover leads to an accumulation of dysfunctional organs and ensuing muscle damage. See para [0224]. It is taught that the compositions therein can contain urolithins, or precursors thereof, together with one or more agents that are useful for mitochondrial disorders such L-carnitine. See para [2091]. It is taught that the urolithins therein can be administered orally. See paras [2111]-[2117]. It is taught that urolithins therein can also be formulated as food additives. See para [2114]. It is taught that “the formulations of urolithin or precursor thereof can be administered to human subjects in therapeutically effective amounts. The dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered, the excipients used to formulate the compound, and its route of administration. Routine experiments may be used to optimize the dose and dosing frequency for any particular compound”. See paras [2134]-[2139]. For example, it is taught that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day (for 70 Kg human, the dose is 315 mg/day…770 mg/day). See page 80, left hand column para [2137]-[2140]; see para [2140], right hand column wherein more preferably effective dosage is 3 to mg/kg, 4 to 7 mg/kg, or 5 to 6 mg/kg.  Daily administration is taught and greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. See paras [2130]-[2131]. It is taught that urolithin or precursor thereof is administered  It is taught that administration of 50 mg/kg/day urolithin A to mice for 26 weeks improved muscle strength. See Example 18. It is taught that the compounds therein can be in the form of tablets, capsules. See para [2117].
	Rinsch et al. does not explicitly teach administration of about 450 mg/day to about 550 mg/day of urolithin A over a period of at least 28 days to a human to improve muscle function i.e does not provide an example.
Rinsch et al. does not explicitly teach administration of about 500 mg/day of urolithin A over a period of at least 28 days to a human to improve muscle function as in instant claims 2, 17 i.e does not provide an example.
 	Rinsch et al. does not explicitly teach administration of urolithin A in a daily amount of 6 mg/kg/day to 8 mg/kg/day over a period of at least 28 days to a human to improve muscle function as in instant claims 18, 52-55 i.e does not provide an example.	
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally a daily dosage of urolithin A as in instant claims such as about 450 mg/day to about 550 mg/day, about 500 mg/day, 6 mg/kg/day to 8 mg/kg/day to a human to improve muscle function because Rinsch et al. teaches that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day (for 70 Kg human, the dose is 315 mg/day…770 mg/day); and Rinsch et al. teaches that 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally a daily amount of urolithin A as in instant claims such as about 450 mg/day to about 550 mg/day, about 500 mg/day, 6 mg/kg/day to 8 mg/kg/day to a human to increase mitophagy or autophagy because 1) Rinsch et al. teaches methods and compositions for increasing autophagy and promoting longevity in human comprising administering urolithins such as urolithin A, 2) Rinsch et al. teaches that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day; and Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered. One of ordinary skill in the art would have been motivated to administer a daily amount of urolithin A such as about 450 mg/day to about 550 mg/day, about 500 mg/day, 6 mg/kg/day to 8 mg/kg/day with reasonable expectation of success to increase mitophagy or autophagy.
Further, the optimization of result effect parameters such the amount of active agents to administer to obtain a desired therapeutic effect is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
 It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Further, it is pointed out that Rinsch et al. teaches daily administration and teaches that greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. i.e teaches greater efficacy when administered for 1 month or more. See paras [2130]-[2131]. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A for at least 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Rinsch et al. renders obvious to administer orally a daily dosage of urolithin A as in instant claims such about 450 mg/day to about 550 mg/day, about 500 mg/day, 6  to increase mitophagy or autophagy; to improve muscle function in a human; and said administration will improve mitochondrial function, muscle endurance as in instant claims 49, 51, 53, 55, since it is the property of the compound urolithin A on administration.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant’s remarks that “the unexpected results in Example 4 of the specification are commensurate in scope with the amended claims. Microarray analysis was carried out on skeletal muscle biopsies of human subjects administered urolithin A or placebo daily for 28 days…… Additional unexpected results are presented in Figures 8 and 10. Figure 8 presents the fold change in levels of various acylcarnitines between day -1 (pre-dose) and day 28 for the placebo and 500 mg urolithin A cohorts. Acylcarnitines can be considered as plasma markers for mitochondrial dysfunction and fatty acid disorder. Decrease in acylcarnitines is indicative of induction of fatty acid oxidation, which is a measure of mitochondrial function. The results in Figure 8 show that there is an overall decrease in plasma short chain (e.g. (hexanoylcarnitine C6) up to long chain (e.g. ximenoylcarnitine C26): 1) acylcarnitines after 28 days treatment with urolithin A at 500 mg. Furthermore, Myostatin is a plasma growth factor which inhibits muscle growth and differentiation. Higher plasma myostatin levels are indicative of muscle atrophy and poor function. Figure 10 demonstrated that 500 mg urolithin A dose has a significantly lower myostatin/follistatin ratio at dayB5202972.2 …………these superior and unexpected results show that about 450 mg/day to about 550 mg/day i.e 360 mg/day to 660 mg/day, since specification teaches “about” can be ±20%, over a period of at least 28 days; claim 2 recites that urolithin A or a salt thereof is administered at about 500 mg/day i.e 400 mg/day to 600 mg/day, since specification teaches “about” as ±20%; claim 18 recites a daily amount of 6 mg/kg/day to 8 mg/kg/day i.e 420mg/day to 560 mg/day. Applicant has shown superior and unexpected results for after 28 days (at least 28 days) of treatment with particular amount of Urolithin A at 500 mg to improve mitochondrial function and muscle growth. Thus, the evidence in the pharmacological test report is not commensurate in scope with the claimed invention and does not demonstrate criticality of a claimed amounts and over claimed period of treatment in the claimed method of treatment. See MPEP 716.02. Therefore, the evidence presented in specification herein is not seen to be clear and convincing in support the nonobviousness of the instant claimed invention over prior art.
According to MPEP § 716.02, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In order to establish unexpected results over a claimed range (where a larger range is found in the prior art), applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality 
Rinsch et al. teaches that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day; Rinsch et al. teaches more preferably effective dosage is 3 to 8 mg/kg, 4 to 7 mg/kg, or 5 to 6 mg/kg. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally a daily dosage of urolithin A as in instant claims such as about 450 mg/day to 550 mg/day, about 500 mg/day or 6 mg/kg/day to 8 mg/kg/day for at least 28 days to improve muscle function because Rinsch et al. teaches that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day; more preferably effective dosage is 3 to 8 mg/kg, 4 to 7 mg/kg, or 5 to 6 mg/kg; and Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered.
Further, it is pointed out that Rinsch et al. teaches daily administration and teaches that greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. i.e teaches greater efficacy when administered for 1 month or more. See paras [2130]-[2131]. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A for at least 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 6, 17, 18, 20-21, 50, 51, 54, 55, 56-59 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 9,872,850 in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1-3, 6, 17-18, 20-21, 48-59 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,028,932, in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1-3, 6, 17-18, 20-21, 48-59 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-15, 17, 18, 21-31 of U.S. Patent No. 10,485,782, in view of Rinsch et al. (US 2014/0018415, PTO-1449). Instant claims are drawn to a method of increasing mitophagy or autophagy, improving mitochondrila function, maintaining or improving muscle function or performance as in instant claims 1 or 18 comprising orally administering urolithin A in a daily amounts such as about 450 mg/day to about 550 mg/day, about 500 mg/day, 6 mg/kg/day to 8 mg/kg/day; over a , in view of secondary reference Rinsch et al. as discussed above under 103.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a daily dosage of urolithin A as in instant claims such about 450 mg/day to about 550 mg/day, about 500 mg/day, 6 mg/kg/day to 8 mg/kg/day because Rinsch et al. teaches that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day, and the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered.
Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 

Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and for at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and as discussed under Rinsch et al. (US 2014/0018415, PTO-1449).


Claims 1-3, 6, 17-18, 20-21, 48, 49-55, 56-59 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 91, 114, 126, 127, 138-153 of US Application No. 13/929,455. Although the conflicting claims are not identical, they are obvious over each other. Instant claims are drawn to a method of increasing mitophagy or autophagy, improving mitochondrila function, maintaining or improving muscle function or performance as in instant claims 1 or 18 comprising orally administering urolithin A in a daily amount such as about 450 mg/day to about 550 mg/day, about 500 mg/day, 6 mg/kg/day to 8 mg/kg/day. Claims of 
Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
‘455 renders obvious to administer orally a daily dosage of urolithin A as in instant claims to increase mitophagy or autophagy; and said administration will improve 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and those found below.
Applicant argues that “U.S. Application No. 13/929,455 discloses methods of increasing autophagy in a cell, comprising contacting a cell with an effective amount of a urolithin, but does not teach or suggest the dosage as currently claimed”. Applicant’s arguments have been considered, but not found persuasive. It is pointed out that U.S. Application No. 13/929,455 claims methods of increasing autophagy in a human comprising administering orally an effective amount of urolithin A as in instant claims such as 500 mg, see for example claim 143 of U.S. Application No. 13/929,455. Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

 
Prior Art Made of Record:

WO2014/004902 or US2014/0018415 (used) or US"20160000753", urolithin A for promoting longevity…….PTO-1449;
CN103442594...PTO-1449…urolithin A...improve muscle mass, muscle performance etc.
WO2017036993A1…Urolithin A for muscle growth.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627